918 F.2d 178
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank Cisco BROWN, Jr., Petitioner-Appellant,v.Dewey SOWDERS, Warden, Frederic Cowan, Attorney General ofKentucky, Respondents-Appellees.
No. 90-5239.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1990.

Before KEITH, KENNEDY and SUHRHEINRICH, Circuit Judges.

ORDER

1
Frank Cisco Brown, Jr., a Kentucky state prisoner, moves for the appointment of counsel on appeal from the denial of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Brown was convicted following a jury trial of first degree wanton endangerment and being a first degree persistent felony offender.  He received a fifteen year sentence.  After exhausting state remedies, he filed this petition arguing that (1) there was insufficient evidence to convict him of first degree wanton endangerment, (2) it was error to allow the prosecutor to read his prior conviction records into the evidence, (3) the state had not proved his age at the time of commission of the prior felonies, (4) one of his prior convictions was invalid, (5) his trial counsel rendered ineffective assistance, and (6) his appellate counsel was ineffective.  Over petitioner's objections, the district court adopted the magistrate's recommendation to deny the petition.


3
Upon consideration, we conclude that none of the issues raised merit habeas relief.  Accordingly, the motion for counsel is denied, and the district court's order is affirmed for the reasons stated in the magistrate's report of January 3, 1990, as adopted by the district court on January 31, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.